


110 HR 540 IH: Presidential Succession Act of

U.S. House of Representatives
2007-01-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 540
		IN THE HOUSE OF REPRESENTATIVES
		
			January 17, 2007
			Mr. Sherman
			 introduced the following bill; which was referred to the
			 Committee on the
			 Judiciary
		
		A BILL
		To amend chapter 1 of title 3, United States Code,
		  relating to Presidential succession.
	
	
		1.Short TitleThis Act may be cited as the
			 Presidential Succession Act of
			 2007.
		2.Presidential
			 Succession
			(a)In
			 GeneralSection 19(d) of title 3, United States Code, as amended
			 by section 503 of the USA Patriot Improvement and Reauthorization Act of 2005
			 (Public Law 109–177; 120 Stat. 247), is amended—
				(1)in paragraph (1),
			 by inserting , Ambassador to the United Nations, Ambassador to Great
			 Britain, Ambassador to Russia, Ambassador to China, Ambassador to
			 France after Secretary of Homeland Security;
				(2)in paragraph
			 (2)—
					(A)by striking
			 acting as and inserting serving as acting;
			 and
					(B)by striking
			 but not and all that follows through the period and inserting
			 or until the disability of the President or Vice President is
			 removed.;
					(3)in paragraph
			 (3)—
					(A)by striking
			 be held to constitute and inserting not
			 require;
					(B)by striking
			 act as President and inserting serve as acting
			 President; and
					(C)by adding at the
			 end the following: Such individual shall not receive compensation from
			 holding that office during the period that the individual serves as acting
			 President or Vice President under this section, and shall be compensated for
			 that period as provided under subsection (c).; and
					(4)by adding at the
			 end the following:
					
						(4)This subsection shall apply only to
				such officers that are—
							(A)eligible to the office of President
				under the Constitution;
							(B)appointed to an office listed under
				paragraph (1), by and with the advice and consent of the Senate, prior to the
				time the powers and duties of the President devolve to such officer under
				paragraph (1); and
							(C)not under impeachment by the House of
				Representatives at the time the powers and duties of the office of President
				devolve upon
				them.
							.
				(b)Conforming
			 AmendmentsSection 19 of such title is amended as follows:
				(1)In subsection
			 (a)—
					(A)in paragraph (1),
			 by striking act as President and inserting serve as
			 acting President; and
					(B)in paragraph (2),
			 by striking acting as President and inserting serving as
			 acting President.
					(2)In subsection (b),
			 by striking act as President and inserting serve as
			 acting President.
				(3)In subsection
			 (c)—
					(A)in the matter
			 preceding paragraph (1)—
						(i)by
			 striking acting as President and inserting serving as
			 acting President, and
						(ii)by
			 striking continue to act and inserting continue to
			 serve; and
						(B)in paragraphs (1)
			 and (2), by striking shall act each place it appears and
			 inserting shall serve.
					(4)In subsection
			 (e)—
					(A)in the first
			 sentence, by striking (a), (b), and (d) and inserting (a)
			 and (b); and
					(B)by striking the
			 second sentence.
					(5)In subsection (f),
			 by striking acts as President and inserting serves as
			 acting President.
				3.Sense of Congress
			 regarding votes by electors after death or incapacity of nomineesIt is the sense of Congress that—
			(1)during a
			 Presidential election year, the nominees of each political party for the office
			 of President and Vice President should jointly announce and designate on or
			 before the final day of the convention (or related event) at which they are
			 nominated the individuals for whom the electors of President and Vice President
			 who are pledged to vote for such nominees should give their votes for such
			 offices in the event that such nominees are deceased or permanently
			 incapacitated prior to the date of the meeting of the electors of each State
			 under section 7 of title 3, United States Code;
			(2)in the event a
			 nominee for President is deceased or permanently incapacitated prior to the
			 date referred to in paragraph (1) (but the nominee for Vice President of the
			 same political party is not deceased or permanently incapacitated), the
			 electors of President who are pledged to vote for the nominee should give their
			 votes to the nominee of the same political party for the office of Vice
			 President, and the electors of Vice President who are pledged to vote for the
			 nominee for Vice President should give their votes to the individual designated
			 for such office by the nominees under paragraph (1);
			(3)in the event a
			 nominee for Vice President is deceased or permanently incapacitated prior to
			 the date referred to in paragraph (1) (but the nominee for President of the
			 same political party is not deceased or permanently incapacitated), the
			 electors of Vice President who are pledged to vote for such nominee should give
			 their votes to the individual designated for such office by the nominees under
			 paragraph (1);
			(4)in the event that
			 both the nominee for President and the nominee for Vice President of the same
			 political party are deceased or permanently incapacitated prior to the date
			 referred to in paragraph (1), the electors of President and Vice President who
			 are pledged to vote for such nominees should vote for the individuals
			 designated for each such office by the nominees under paragraph (1); and
			(5)political parties
			 should establish rules and procedures consistent with the procedures described
			 in the preceding paragraphs, including procedures to obtain written pledges
			 from electors to vote in the manner described in such paragraphs.
			4.Sense of Congress
			 on the continuity of Government and the smooth transition of executive
			 power
			(a)FindingsCongress
			 finds that—
				(1)members of the
			 Senate, regardless of political party affiliation, agree that the American
			 people deserve a Government that is failsafe and foolproof, and that terrorists
			 should never have the ability to disrupt the operations of the
			 Government;
				(2)continuity of
			 governmental operations in the wake of a catastrophic terrorist attack remains
			 a pressing issue of national importance before the United States
			 Congress;
				(3)at a minimum,
			 terrorists should never have the ability, by launching a terrorist attack, to
			 change the political party that is in control of the Government, regardless of
			 which party is in power;
				(4)whenever control
			 of the White House shall change from one political party to another, the
			 outgoing President and the incoming President should work together, and with
			 the Senate to the extent determined appropriate by the Senate, to ensure a
			 smooth transition of executive power, in the interest of the American
			 people;
				(5)under the current
			 presidential succession statute in section 19 of title 3, United States Code,
			 the members of the cabinet, defined as the heads of the statutory executive
			 departments under section 101 of title 5, United States Code, fall within the
			 line of succession to the presidency;
				(6)during previous
			 presidential transition periods, the incoming President has had to serve with
			 cabinet members from the prior administration, including subcabinet officials
			 from the prior administration acting as cabinet members, for at least some
			 period of time;
				(7)the
			 Constitution vests the appointment power of executive branch officials in the
			 President, by and with the advice and consent of the Senate, and nothing in
			 this resolution is intended to alter either the constitutional power of the
			 President or the constitutional function of the Senate with regard to the
			 confirmation of presidential nominees;
				(8)an incoming
			 President cannot exercise the constitutional powers of the President, in order
			 to ensure a smooth transition of Government, until noon on the 20th day of
			 January, pursuant to the terms of the twentieth amendment to the
			 Constitution;
				(9)cooperation
			 between the incoming and the outgoing President is therefore the only way to
			 ensure a smooth transition of Government;
				(10)Congress
			 throughout history has acted consistently and in a bipartisan fashion to
			 encourage measures to ensure the smooth transition of executive power from one
			 President to another, such as through the enactment of the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277) and subsequent
			 amendments;
				(11)Congress has
			 previously concluded that [t]he national interest requires that
			 the orderly transfer of the executive power in connection with the
			 expiration of the term of office of a President and the inauguration of a new
			 President . . . be accomplished so as to assure continuity in the faithful
			 execution of the laws and in the conduct of the affairs of the Federal
			 Government, both domestic and foreign under the Presidential Transition
			 Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(12)Congress has
			 further concluded that [a]ny disruption occasioned by the transfer of
			 the executive power could produce results detrimental to the safety and
			 well-being of the United States and its people under the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(13)Congress has
			 previously expressed its intent that appropriate actions be authorized
			 and taken to avoid or minimize any disruption and that all
			 officers of the Government so conduct the affairs of the Government for which
			 they exercise responsibility and authority as (1) to be mindful of problems
			 occasioned by transitions in the office of the President, (2) to take
			 appropriate lawful steps to avoid or minimize disruptions that might be
			 occasioned by the transfer of the executive power, and (3) otherwise to promote
			 orderly transitions in the office of President under the Presidential
			 Transition Act of 1963 (3 U.S.C. 102 note; Public Law 88–277);
				(14)the National
			 Commission on Terrorist Attacks Upon the United States established under title
			 VI of the Intelligence Authorization Act for Fiscal Year 2003 (6 U.S.C. 101
			 note; Public Law 107–306) expressly recognized the need to Improve the
			 Transitions between Administrations in its final report;
				(15)the Commission
			 specifically recommended that, [s]ince a catastrophic attack could occur
			 with little or no notice, we should minimize as much as possible the disruption
			 of national security policymaking during the change of administrations by
			 accelerating the process for national security appointments and that
			 the process could be improved significantly so transitions can work more
			 effectively and allow new officials to assume their new responsibilities as
			 quickly as possible;
				(16)the Commission
			 suggested that [a] president-elect should submit lists of possible
			 candidates for national security positions to begin obtaining security
			 clearances immediately after the election, so that their background
			 investigations can be complete before January 20, that [a]
			 president-elect should submit the nominations of the entire new national
			 security team, through the level of under secretary of cabinet departments, not
			 later than January 20, that [t]he Senate, in return, should
			 adopt special rules requiring hearings and votes to confirm or reject national
			 security nominees within 30 days of their submission, and that an
			 outgoing Administration should work cooperatively with an incoming President to
			 ensure a smooth transition, in the interest of national security; and
				(17)there is no more
			 important national security position than the office of President, and thus it
			 is essential to national security that any new administration establish its own
			 clear and stable line of succession to the presidency as quickly as
			 possible.
				(b)Sense of
			 CongressIt is the sense of Congress that during the period
			 preceding the end of a term of office in which a President will not be serving
			 a succeeding term—
				(1)that President
			 should consider submitting the nominations of individuals to the Senate who are
			 selected by the President-elect for offices that fall within the line of
			 succession;
				(2)the Senate should
			 consider conducting confirmation proceedings and votes on the nominations
			 described under paragraph (1), to the extent determined appropriate by the
			 Senate, between January 3 and January 20 before the Inauguration; and
				(3)that President
			 should consider agreeing to sign and deliver commissions for all approved
			 nominations on January 20 before the Inauguration to ensure continuity of
			 Government.
				
